STATE OF MINNESOTA
                                                                         fiL
                                                                          September 12, 2016

                                  IN SUPREME COURT                           Om:ciEOF
                                                                         Arra.I.A1EC '     IS
                                         Al5-1855


In rePetition for Disciplinary Action against
Paul Robert Hansmeier. a Minnesota Attorney,
Registration No. 0387795.




                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action and supplementary petition alleging that respondent Paul

Robert Hansmeier committed professional misconduct warranting public discipline.

Hansmeier committed misconduct in the first matter by bringing a lawsuit for the sole

purpose of conducting discovery to find the identity of others against whom claims could

be made, making misrepresentations to the tribunaL filing articles of termination for a

corporation that contained false statements, failing to comply with discovery requests,

failing to pay attorney fees assessed against him, and transferring funds out of his law firm

in order to avoid paying sanctions. In a second matter, Hansmeier committed misconduct

by participating in the initiation of a lawsuit without a basis in law and fact, making false

and misleading statements to the court, failing to pay attorney fees assessed against him by

the court. and submitting to the court a financial statement that was false, misleading, and

deceptive. In a third matter, Hansmeier committed misconduct by bringing a frivolous

action for an improper purpose. And in a fourth matter. Hansmeier committed misconduct
by testifying falsely during a deposition, bringing a frivolous claim, and perpetrating a

fraud upon the court. See Minn. R. Prof. Conduct 3.1, 3.3(a)(l), 3.4(c), 3.4(d), 4.1, 8.4(c),

and 8.4( d); Ill. R. Prof. Conduct 3.1, 3.3(a), 3 .4( c), 4.1, 8.4( c), and 8.4( d); and Cal. R. Prof.

Conduct 3-200 and 5-200. 1

       The parties have filed a stipulation for discipline with the court. In it, respondent

withdraws his previously filed answers to the petition and the supplementary petition,

admits the allegations of the petition, admits the allegations of the supplementary petition

except for one paragraph that the Director withdraws, and waives his procedural rights

under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly

recommend that the appropriate discipline is an indefinite suspension with no right to

petition for reinstatement for 4 years.

       The court has independently reviewed the tile and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

        1.     Respondent Paul Robert Hansmeier is indefinitely suspended from the

practice of law, efiective 14 days from the date of this order, with no right to petition for

reinstatement for 4 years from the effective date of his suspension.




        Minn. R. Prof. Conduct 8.5(b) provides that the professional rules to be applied in
connection with a matter pending before a tribunal are the professional rules of the
jurisdiction.

                                                  2
      2.     Respondent may petition for reinstatement pursuant to Rule 18(a)-( d). RLPR.

Reinstatement is conditioned on successful completion of the written examination required

for admission to the practice of law by the State Board of Law Examiners on the subject of

professional responsibility and satisfaction of continuing legal education requirements

pursuant to Rule 18( e). RLPR.

      3.     Respondent shall comply with Rule 26. RLPR (requiring notice of

suspension to clients. opposing counseL and tribunals) and shall pay $900 in costs pursuant

to Rule 24. RLPR.

      Dated: September 12.2016




                                                David R. Stras
                                                Associate Justice




                                            3